Zimbra                                               https://mail.j acksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-43e7 -ab ...
safety factor. There are 2 lot of Freaks 011t there. Tam a
working parent who has children in the home to worry about. Why
have strangers roaming my neighborhood while my kids are at 1-iome
or playing in the yard? There were several murders in the past
years from sales solicitors locally. At the very least I feel it
is imperative to have each sales solicitor pay for a backgroJ_nd
check. Is that done? But here is a suggestion and it is a wi~ win
really. Is there such a thing in any town that there is a town
wide no solicitation? With an opt in to be solicited? Of course
by law religion and political and non profit do not apply. Tiat
would be the safest and
m
> C
>> s
>>> t




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-11 Filed 09/06/19 Page 1 of 3 PageID: 1078
>>>>
>>>>> C
>>>>>> 0
>>>>>>> nv
>>>>>>>> enient for the Jackson residents!
>
Safety issue
From: ck41272@optonline.net                                Sun, Apr 17, 2016 08:47 PM
Subject : Safety issue                                                         ~3 attachments
To : Robert A Nixon
<councilmannixon@jacksontwpnj.net>
Sent from my iPhone
I sent this to Ken in code enforcement. This LLC sham is HUGE
problem!
I walked around my neighborhood to pass the no knock out of sixty
or so houses I believe two are l l c from Lakewood and I just saw
some people looking at another house. Lucky me. HELP: ! ! ! !
8 of 12                                                                                                 11/7/2017, 10:26 AM
TWP001103
Zimbra                                                               https://mail.j acksonnj .netih/printmessage?id~2ffcb3 94-c6d8-43 e7-ab ...
image1.png
<a W
- ----- "'     n     ,a     V
. . . . . . . . . --
U
426 KB
image2.png
432 KB
image3.png
370 KB
Re: Safety issue
From : ck41272@optonline.net                                             Sun, Apr 17, 2016 10:18 PM
Subject : Re: Safety issue
To : Robert A Nixon
<councilmannixon@jacksontwpnj.net>




                                                                                          Case 3:17-cv-03226-MAS-DEA Document 55-11 Filed 09/06/19 Page 2 of 3 PageID: 1079
I sent it to Ken.
Sent from my iPhone
> On Apr 17, 2016, at 10:07 PM, Robert A Nixon
<councilmannixon@jacksontwpnj.net> wrote:
>
> Who did you send these messages to if I may ask?
>
> I am currently working on a robust LLC registration and
landlord reporting law for the town. In the meantime, continue to
call Lhe police lf you ,see a property where the doors are open or
if it looks like trespassing is occurcing or code if the property
is unkept. And please copy me on it.
>
> We have lots to do but with your help we will be ok.
>
> Rob Nixon
>-----Original ~essage -----
> From: ck4~272@optonline.net
9 of l2                                                                                                                 1117/2017, 10:26 AM
TWP001104
Zimbra                                                        https://mailjacksonnj .net/b/printmessage?id~2 ffcb3 94-c6d8-4 3 e7 -ab ...
> To: Robert A Nixon <councilmannixon@jacksontwpnj.net>
> Sent: Sun, 17 Apr 2016 20:47:08 -0400 (EDT)
> SubJect: Satety issue
>
>
Re: Jackson Township: SAFETY ISSUE
From : ck41272@optonline.net                                       Mon, Apr 18, 2016 03:56 PM
Subject : Re: Jackson Township: SAFETY ISSUE
To : Kenneth Pieslak <kpieslak@jacksontwpnj.net> ·
Thanks!!
Sent from my iPhone
On Apr 18, 2016, at 3:47 PM, Kenneth Pieslak <kpieslak@jacksontwpni.net> wrote:
Ms. Kisseberth -
I am in receipt of you e-mail with your concerns for -          I have assigned
this to a Code Officer to check and we will also check with the Police Department.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-11 Filed 09/06/19 Page 3 of 3 PageID: 1080
As was the case here you did the correct thing by notifying the Police
Department.We will do our follow up and either a Code Enforcement Officer or
myself will update you on any action within the next day.
If you have any questions or concerns, please let us know.
Kenneth J. Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)
10 of 12                                                                                                          11/7/2017, 10:26 AM
TWP001105
